Citation Nr: 0000706	
Decision Date: 01/10/00    Archive Date: 01/19/00

DOCKET NO.  98-20 882	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to special monthly compensation by reason of 
being housebound.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. P. Simpson, Associate Counsel


REMAND

The appellant served on active duty from March 1961 to March 
1964.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a November 1998 rating decision of the 
St. Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO).  In that decision, the RO denied 
special monthly compensation on account of need for aid and 
attendance or by reason of being housebound.  The appellant 
has appealed only the denial of special monthly compensation 
by reason of being housebound.

The appellant claims that he is virtually confined to his 
house because of severe agoraphobia stemming from his 
service-connected post-traumatic stress disorder (PTSD) with 
panic attacks.  The Board finds that a medical opinion is 
necessary to determine if the appellant's allegation is 
substantiated.

The record further reflects that potentially relevant medical 
records have not been obtained by the RO.  For example, the 
appellant receives medical treatment at Peace River Center.  
Therefore, the RO should make arrangements to obtain these 
records on remand, as the duty to assist involves obtaining 
relevant medical reports where indicated by the facts and 
circumstances of the individual case.  See Murphy v. 
Derwinski, 1 Vet. App. 78 (1990); Littke v. Derwinski, 1 Vet. 
App. 90 (1990). 

Accordingly, the case is hereby REMANDED to the RO for the 
following action:

1.  Request that the appellant provide a 
list of those (VA and private medical 
providers) who have treated him for his 
service-connected PTSD since 1997, and 
obtain all records of any treatment 
reported by the appellant that are not 
already in the claims file.  The Board is 
particularly interested in treatment 
records from Peace River Center. 

If requests for any private treatment 
records are not successful, tell the 
appellant and his representative so that 
he will have an opportunity to obtain 
and submit the records himself, in 
keeping with his responsibility to 
submit evidence in support of his claim.  
38 CFR § 3.159(c).

2.  Schedule the appellant to undergo a 
VA psychiatric evaluation.  The examiner 
should be given a copy of this remand and 
the appellant's entire claims folder.  
The examiner should be requested to 
review the appellant's medical history 
prior to conducting the examination and 
state that this has been accomplished.  
All necessary tests should be conducted 
and the examiner should review the 
results of any testing prior to 
completion of the report.  

The VA examiner is asked to state whether 
the appellant is permanently housebound 
by reason of the service-connected 
disability.  Specifically, is the 
appellant substantially confined as a 
direct result of service-connected PTSD 
with panic attacks to his dwelling and 
the immediate premises and is it 
reasonably certain that the disability 
and resultant confinement will continue 
throughout his lifetime?

The examiner must provide a comprehensive 
report including complete rationales for 
all opinions and conclusions reached, 
citing the objective medical findings 
leading to the examiner's conclusions.  
If further testing or examination by 
other specialists is determined to be 
warranted in order to evaluate the 
condition at issue, such testing or 
examination is to be accomplished prior 
to completion of the examination report.

3.  Review the claims folder and ensure 
that all of the foregoing development 
actions have been conducted and 
completed in full.  If any development 
is incomplete, appropriate corrective 
action is to be implemented.  Specific 
attention is directed to the examination 
report.  If the requested examination 
does not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action.  38 C.F.R. § 4.2 
(1999); see also Stegall v. West, 11 
Vet. App. 268 (1998).

4.  Readjudicate the appellant's claim, 
with consideration of any additional 
evidence developed upon remand.  If the 
decision remains adverse to the appellant, 
provide him and his representative a 
supplemental statement of the case and 
allow an appropriate period for response.

The case should be returned to the Board after compliance 
with all requisite appellate procedures.  The appellant has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	P.M. DILORENZO
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


